In a proceeding to quash a judicial subpoena duces tecum, the petitioner Suffolk County Medical Examiner appeals from an order of the County Court, Suffolk County (Weber, J.), dated May 11, 1995, which denied the petition and directed the production of the subpoenaed items for in-camera inspection.
Ordered that the order is reversed, on the law, with costs, the petition is granted, and the subpoena is quashed.
The respondent has offered "nothing better than conjecture” (People v Gissendanner, 48 NY2d 543, 550) that the subpoenaed material contains evidence which would be relevant in the underlying criminal prosecution (see, Matter of Sabol v People, 203 AD2d 369, 370; Matter of County of Nassau v Sullivan, 194 AD2d 236, 239). Thus, the subpoena constitutes a fishing expedition (see, Matter of Decrosta v State Police Lab., 182 AD2d 930, 931) and the application to quash should have been granted (see, Matter of Constantine v Leto, 157 *706AD2d 376, 379, affd 77 NY2d 975; People v Robinson, 87 AD2d 877, 878). Bracken, J. P., Balletta, Rosenblatt and Altman, JJ., concur.